Citation Nr: 1312325	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable disability rating, effective July 7, 2008.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as VA has not fulfilled its duty to provide the Veteran with an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

Under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012), the duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  Id.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis on the limitations of activity imposed by the disabling condition.  38 C.F.R. § 4.1 (2012).  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.

The Veteran was provided with a VA examination of his bilateral plantar fasciitis in November 2008.  The report contains examination data on the Veteran's reflexes, sensory functioning, range of motion of the ankles, alignment of the Achilles tendon, weight bearing, and tenderness of the lower extremities, but the examiner did not report data on any dorsiflexion of the toes, shortening of the plantar fascia, presence of hammertoes, callosities, or tenderness under the metatarsal heads.  

Diagnostic Code 5278 is used to evaluate the extent of impairment from acquired claw foot, or pes cavus, a deformity of the foot in which the anterior part of the foot is elevated and the longitudinal arch of the foot is abnormally high.  See Dorland's Illustrated Medical Dictionary 1441, 1893 (28th ed. 1994).  The rating criteria under DC 5278 specifically provide for consideration of abnormalities of the plantar fascia.  Furthermore, x-rays reviewed by the Veteran's private physician in February 2006 show a cavovarus foot type.  Therefore, the possible applicability of DC 5278 is raised, but the November 2008 examination report does not provide sufficient data to allow for evaluation by analogy to that diagnostic code.  Therefore, the Board finds the November 2008 examination report fails to provide sufficient detail to facilitate a fully informed evaluation of the Veteran's service connected bilateral plantar fasciitis under the applicable rating criteria.

As the Veteran's previous VA examination occurred over four years ago, the Veteran should be provided with an additional VA examination on remand in order to obtain an accurate assessment of the current severity of his service-connected bilateral plantar fasciitis.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his foot disorder, dated since April 2010.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA health treatment records, related to his foot disorder, diagnosed as plantar fasciitis, from the VA Medical Center in Gainesville, Florida.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Thereafter, schedule the Veteran for an appropriate examination of his bilateral plantar fasciitis. The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays.  The examiner is specifically asked to address the following issues:  

(a) Identify all manifestations of the Veteran's service-connected plantar fasciitis, to include all associated diagnosable disorders and all related symptoms, and impairment. 

(b) Does the Veteran have pes cavus? If so, please identify all manifestations. 

(c) Note the existence of any pain on motion of the feet and describe the functional effect of any such pain.  Is the pain is debilitating, i.e. actually affects the normal working movements of the body, or is it not of sufficient severity to actually cause additional functional limitations? If so, and the additional functional limitation is manifested as limitation of motion of the right and/or left ankle joint, state the additional degree of limitation in terms of degrees, if possible.

In providing this information, explicitly consider the private treatment records describing flare-ups of plantar fasciitis symptoms and the Veteran's testimony describing flare-ups occurring up to a couple times a week, lasting two to three days per occurrence. The Veteran's written statements and testimony on the severe foot pain he experiences when running, and the occupational impairment this has caused should be considered.  

 (d) As a medical matter, provide an opinion on the severity of the Veteran's bilateral foot disorder, distinguishing between the level of severity attributable to his right and left foot disorders, if applicable.  Is the disorder best described as mild, moderate, moderately severe, or severe (the highest level, which follows "severe" is the actual loss of use of the foot)? Provide a full explanation for this opinion.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


